Citation Nr: 1735062	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-28 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for a bilateral eye disability, other than ptosis.

3. Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In July 2015, the Board remanded this case for further development.  The July 2015 remand required the RO to request the Veteran submit or authorize VA to recover additional treatment records, and to afford the Veteran VA examinations with appropriate medical professionals concerning service connection and aggravation for his claimed left ear, bilateral eye, and right hip disabilities.  In substantial compliance with the July 2015 Board remand, the Veteran was afforded November 2015 and July 2016 VA examinations addressing each of these three claimed disabilities.  A July 2016 addendum medical opinion was also obtained.  In November 2015, VA sent the Veteran a letter requesting additional development and requesting that he submit new evidence, including any records from prior treatment he reported having received.  The remand directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a left ear disability within the meaning of 38 C.F.R. § 3.385 during the period of the appeal. 

2.  A bilateral eye disability, other than ptosis, was not manifest during service or within one year from separation.

3.  Right hip disability, to include arthritis, was not manifest during service or within one year from separation, and is not attributable to any aspect of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).  

2.  Bilateral eye disability, other than ptosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

3.  Right hip disability, to include arthritis, was not incurred in or aggravated by service, and was not manifest within one year from separation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an August 2010 letter and a post-remand a November 2015 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has also been provided with several VA examinations covering each claimed disability, including in January 2011, November 2015, and July 2016.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013),

Service connection may also be established for degenerative joint disease (DJD), i.e. arthritis, manifesting to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

DJD to include arthritis therefore qualifies as one of the listed chronic diseases.  DJD is subject to presumptive service connection and can be proven alternatively by showing continuous symptomatology since service.  DJD must be objectively confirmed by X-ray.  Consequently, even if the Veteran were to make the subjective lay assertion that he had it within a year of the conclusion of his service, this alone would not be sufficient to establish this as fact.  38 C.F.R. § 4.71(a).  Painful motion of a joint is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Service connection for a recognized chronic disease, to include arthritis, can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  History and Analysis

A.  Left ear hearing loss

The Veteran served as a U.S. Navy maintenance technician, law enforcement specialist, and instructor.  His occupation and duties were such that some exposure to noise in service was likely. The Veteran contends that he has hearing loss in his left ear due to in-service noise exposure.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

The weight of competent and credible evidence is that the Veteran does not have a current left ear hearing loss disability.  

The Veteran's Service Treatment Records (STRs) largely document normal hearing.  Audiological testing in January 1990 shows normal hearing bilaterally.  On one occasion in June 1994, a pure tone threshold at 3000 Hertz in the left ear was 30 decibels.   A June 1996 audiological examination indicates mild hearing loss at 3k Hz and 6k Hz in the left ear.  However, audiological testing in February 1998 shows normal hearing bilaterally.  In April 2005 separation audiometry, the left ear puretone threshold at 3000 Hertz was 20 decibels (i.e. normal).

The RO received the Veteran's claim for service connection for bilateral hearing loss in July 2010.  

At a January 2011 VA examination, the Veteran reported that his chief complaint was a ringing in the left ear which occurs about once a week and lasting seven or eight minutes.  He reported that he had trouble passing his hearing tests the last few years of service.  The Veteran reported that he worked on the flightline and flight deck.  He was also a heavy equipment instructor.  He had ear protection most of the time.  He denied occupational noise exposure.  He denied recreational noise exposure. 

At the January 2011 VA audiological examination, pure tone thresholds, in decibels, in the left ear were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
20
25
20

The audiologist noted a speech discrimination score of 92 percent.  Here, governing regulations indicate that impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the examiner noted that the left ear canal was occluded with cerumen.  The examiner did not diagnose hearing loss but rather noted that the Veteran's left ear was "clinically normal."  He also indicated that the validity of the speech discrimination score for the left ear was in question.  The audiologist noted: 

Currently the left ear hearing is within normal limits except for a word rec score of 92%. This score is inconsistent with normal pure tone thresholds; however assuming it is correct, noise exposure does not typically cause a reduction in word recognition scores without also affecting high frequency thresholds.  While some audios in service showed mild high frequency HL in the left ear, current thresholds are normal across the frequency range. 

In November 2015, a VA audiologist noted a review of the claims file and the Veteran's report of noise exposure in service and that he had been evaluated for asymmetric hearing loss.  The results of the examination fail to indicate a left ear hearing loss disability for VA purposes.  

November 2015 pure tone thresholds, in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
20
25
20

Speech audiometry revealed speech recognition ability using the Maryland CNC word list at 96 percent in the left ear.  

The Veteran also reported that he has noticed a decrease in auditory acuity and ringing in ears since service.  The Veteran is competent to relate such facts.  However, he is not competent to provide an opinion concerning the onset, level, and etiology of hearing loss, as that is a complex medical question not capable of lay observation and diagnosis, not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  Accordingly, the Veteran's lay assertions in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

Here, the most probative and competent evidence is the November 2015 VA audiological examination indicating the Veteran's hearing is normal.  He does not have a disability for VA purposes.  Hearing loss was not "noted" upon exit from service.   Significant probative weight is given to the audiologist's opinion in the November 2015 VA examination concluding that the Veteran does not have a current left ear hearing loss disability.  The VA audiologist based his opinion on a review of the Veteran's service records (including audiograms), lay reporting, and factored in the Veteran's service occupation and noise exposure.  The Board finds this to be highly probative.  The Veteran's lay assertions have been considered, but are assigned less probative weight when compared with the objective evidence and the medical opinion.  

The Board considered whether the results of the January 2011 examination represented the existence of a left ear hearing disability during the period of the appeal that resolved in November 2015.  The Board finds that the 2011 results do not establish a disability because the examiner found the 92 percent speech recognition score to be inconsistent and because testing was in the presence of a cerumen build-up in the ear.  

Therefore, entitlement to service connection for left ear hearing loss disability is denied because the evidence shows that the Veteran does not have a disability within the meaning of 38 C.F.R. § 3.385.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

B.  Bilateral eye disability, other than ptosis

The Veteran also contends that he has a bilateral eye disability incurred in service.  He alleges that he sustained eye trauma when acid splashed into his left eye and that a dry eye problem is a residual of such injury.  

A February 1985 enlistment examination indicates a clinical evaluation of the eyes was normal at the time.  STRs show assessments of slight bilateral ptosis, possible floaters, presbyopia, hyperopia, tired eyes.  The STRs contain a note that in February 1988, battery acid splashed to his left eye.  They contain an August 2001 complaint of wearing glasses/possible floaters. In a June 2007 discharge physical examination, uncorrected distance visual acuity was measured as 20/40 and 20/30 with no refraction necessary.  The Veteran denied any sensed loss of vision in a concurrent medical history questionnaire.  

At a December 2010 VA eye examination, the diagnoses included trace cataracts and trace dry eyes, both opined to be unrelated to the Veteran's service.  Diagnoses of trace syneresis/floaters, mild ptosis, and refractive error and presbyopia were also noted and opined to be the same as the eye conditions noted in service.  In its July 2015 remand, the Board found that the opinion provided was inadequate for rating purposes because it did not adequately identify what current eye pathology (and related impairment) was acquired (and possibly trauma-related or otherwise incurred in service) and what pathology was developmental (and not a compensable disability).  

The Veteran was afforded a November 2015 VA examination at the Gainesville VAMC.  The examiner indicated that he reviewed the electronic claims file in connection with the examination.  He found the Veteran does not have an eye disability related to service.  The examiner acknowledged the report of battery acid in the Veteran's eyes during service, indicated that there is no evidence of the diagnosed eye disease during service.  The examiner indicated that trace cataracts are currently present in both eyes.  There was no evidence of a decrease in visual acuity.  The examiner also diagnosed trace dry eyes, trace syneresis/floaters, refractive error, and presbyopia.

The examiner also noted that the conditions are not caused by eye trauma. The examiner explained that "chemical trauma will cause irritation of the cornea, not the vitreous in the eye" making it less likely than not that floaters are related to the Veteran's military service.  The examiner also indicated that cataracts, dry eyes, refractive error and presbyopia are associated with age, and are not associated with chemical trauma.  Based on the evidence, the examiner opined that it is less likely than not that the diagnosed conditions, other than ptosis are related to service.  

Here, a careful review of the evidence does not establish entitlement to service connection for bilateral eye disability, other than ptosis.  The most probative evidence does not show that the Veteran has a disability that began during service, and there is no objective evidence of a continuity of symptomatology following his release from active duty.  Consequently, service connection for a bilateral eye disability, other than ptosis, must be denied.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Right hip disability, to include arthritis

The Veteran further contends that he has a right hip disability that was incurred in service.  He reports that in 1988, he was repairing three jacks, he turned in, and two of them fell on his back and right hip area since they were not supported by bolts correctly.  He stated that he was seen and evaluated at this time and believed that he had an X-ray taken.  He reported that he has had pain since then in the right hip.  He also remembered working as a security officer after service, stopping many fights, and being thrown to the ground on multiple occasions.   He did not file a compensation claim for this or receive medical attention.

STRs show that in April 1991, he was seen with complaint of right hip pain of one month's duration, after running and other physical exercise.  The assessment was possible bursitis.  A June 2004 five year examination before discharge was clinically normal for the lower extremities and abdomen.  The Veteran denied any arthritis, impaired use of the legs, swollen or painful joints, and bone, joint, or other deformity.  

At a December 2010 VA joints examination, the Veteran was diagnosed with a right hip strain.  However, the examiner also noted that there was no objective evidence of chronic right hip pathology, and opined that a right hip disorder was unrelated to the Veteran's service.  In its July 2015 remand, the Board found that the opinion was inconclusive, as diagnosis of right hip strain is inconsistent with a finding of no objective evidence of right hip pathology.  Additional development was ordered to clarify this and provide an opinion concerning the onset and etiology of the Veteran's claimed right hip disability.  

The Veteran was afforded a November 2015 right hip examination at the VAMC in Gainesville.  The examiner provided a diagnosis of mild hip degenerative joint disease.  The examiner opined that it is less likely than not that the disability is related to the Veteran's military service.   The Veteran reported that he injured his right hip during basic training in 1988-1989.  He received treatment from a military physician.  He also reported that, since 2002, he had experienced pain that he treats with over-the-counter medications.  He had not received treatment for a right hip disorder.  On examination, the range of motion of his right hip showed flexion to 120 degrees; extension to 30 degrees; abduction to 45 degrees; adduction to 35 degrees; external rotation to 60 degrees; and, internal rotation to 40 degrees.  There was objective evidence of pain during the range of motion testing and pain with weight bearing.  There was also evidence of localized tenderness or pain on palpation.  His muscle strength was normal.  X-rays revealed degenerative arthritis.  

The Veteran was later afforded July 2016 VA examination at the Tampa VAMC and an addendum medical opinion was also obtained.  The physician indicated that she reviewed the electronic claims file in connection with the examination.  Range of motion of the right hip showed flexion to 90 degrees; extension to 30 degrees; abduction to 35 degrees; adduction to 25 degrees; external rotation to 30 degrees; and, internal rotation to 30 degrees.  There was objective evidence of pain during the range of motion testing and pain with weight bearing.  There was also evidence of localized tenderness or pain on palpation.  The Veteran's muscle strength was normal.  X-rays revealed mild degenerative arthritis.  

In July 2016, the same physician also provided an addendum medical opinion.  She noted a detailed review of the medical records and found that there is no evidence for any chronic right hip condition in the service or since his military retirement.  She opined that the Veteran's right hip disability, referenced as DJD, is not caused by, the result of, or related to the Veteran's service, to include the complaints/treatment noted therein.  She explained that degenerative joint disease was age related and was diagnosed at his VA examination in 2015.  She performed a literature review in "UpToDate" (an internet medical information site) to support this medical opinion.  She also based her conclusion on negative right hip X-rays performed in service.  For example, she noted that the Veteran's right hip X-ray from April 1991 was also negative.   In addition, she opined that there is no evidence of any aggravation for the same above stated reasons.  Regarding a previous diagnosis from December 2010 of right hip strain, the physician indicated that this was over six years ago by another physician.  Consequently, she was unable to comment on the earlier diagnosis without resorting to speculation.  

Here, the most probative and competent evidence is the July 2016 VA examination and addendum medical opinion indicating it is less likely than not that the Veteran's right hip arthritis was incurred in or aggravated by service.  Significant probative weight is given to the July 2016 addendum opinion concluding that the Veteran's current condition is not related to any injuries sustained during service.  There is little probative evidence to the contrary.  DJD must be confirmed by X-ray and not simply by lay observation.  The physician based her opinion on a review of the Veteran's service records, lay statements, previous VA examinations, and medical records.  The Board finds this addendum medical opinion to be highly probative.

In addition, a review of the entire record finds a preponderance of the evidence weighs against a finding that a claimed right hip disability had its onset in service.  A right hip disability, to include arthritis, was not "noted" during service.  Furthermore, based upon the normal findings, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service or disability within one year of separation.  

In this case, a review of the evidence does not establish service connection for a right hip disability, to include arthritis.  The most probative evidence does not show that the Veteran has a disability that began during or is related to service.  In addition, there is no objective evidence of a continuity of symptomatology from within one year of his release from active duty.  Consequently, service connection for a right hip disability, to include arthritis, must be denied.

The benefit of the doubt doctrine does not apply because the preponderance of evidence is against the claim.

ORDER

Service connection for left ear hearing loss is denied.

Service connection for a bilateral eye disability, other than ptosis, is denied.

Service connection for right hip disability, to include arthritis, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


